 56DECISIONSOF NATIONALLABOR RELATIONS BOARDWesternHealth Facilities,Inc.andRetailClerksUnion LocalNo. 246;charteredby Retail ClerksInternationalAssociation,AFL-CIO,Petitioner.Case 19-RC-6679January 2, 1974DECISION ON REVIEW, ORDER, ANDDIRECTION OF SECOND ELECTIONBY CHAIRMAN MILLER AND MEMBERSFANNING AND KENNEDYPursuant to a Decision and Direction of Electionissued by the Regional Director for Region 19 onJune 14, 1973, an election by secret ballot wasconducted on July 20, 1973, under his direction andsupervision, among the employees in the unit foundappropriate.Upon conclusion of the balloting, theparties were furnished with a tally of ballots whichshowed that, of approximately 27 eligible voters, 30cast ballots, of which 18 were for, and 9 against, thePetitioner, and 3 were challenged. The challengedballotswere insufficient in number to affect theresultsof the election. Thereafter, the Employertimely filed objections to conduct affecting theresults of the election.In accordance with the National Labor RelationsBoard Rules and Regulations, Series 8, as amended,theRegionalDirector conducted an investigationand on August 21, 1973, issued his SupplementalDecision and Certification of Representative inwhich he overruled all the objections. Thereafter,pursuant to Section 102.67 of the Board's Rules andRegulations, the Employer filed a timely request forreview and the Petitioner filed a statement inopposition thereto.On September 24, 1973, the Board, by telegraphicorder, granted the request for review. Thereafter, theEmployer filed a supporting brief and the Petitionerfiled a brief in support of the Regional Director'sdecision.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to the issues under review, togetherwith the briefs of the parties, and makes thefollowing findings:The objections relate solely to the contents of thePetitioner's campaign letter with attachment whichwas mailed to employees on July 9, 1973, as to whichthe Regional Director found as follows:The above letter asserts that the attachmentthereto is a page from a collective-bargaining208 NLRB No. 20agreement between another nursing home facilityand another local of the Retail Clerks. However,the investigation has disclosed that such "page"is, in fact, a synopsis apparently prepared by thePresident of the Petitioner from the wage sched-ule of a Retail Clerks standard-form agreementeffective in theMinneapolis,Minnesota area.Moreover, examination of the wage rates set forthin the actual agreement from which the synopsiswas reproduced reveals that the synopsis containsrather substantial variances from the actualcontract rates.While those rates for the first 3months set forth under "Effective September 1,1973" in the attachment are accurate, the ratesappearing under "2nd-3 months" are actually therates for an employee who has been employed forayear.Likewise, those rates under "2nd-6months" are actually the rates after 2 years andthe rates listed under "JOURNEYMAN" are therates for an employee who has been employed for3 years. Several intervening rates in the actualcontractdo not appear in the attachment.Additionally, the actual contract has no wagerates "Effective September 1, 1974." The rates setforth in the attachment under that headingappear to be contrived.The Regional Director concluded that Petitioner'sletter with the attachment "had a significant impacton the employees involved, particularly since thecontract referred to presumably was within thespecialknowledge of the Petitioner . . . ." Inaddition, theRegionalDirector found that theattachment to the letter was a "substantial misstate-ment of fact" and that, in effect, the actual wagescalehad been 'altered "significantly upward."Moreover, he found the letter was also misleading inidentifying the contract wage rates as being from acontract "in another area" when actually from the"distant State of Minnesota."Notwithstanding the above finding, the RegionalDirector refused to set aside the election because heconcluded that the Employer had sufficient time tomake an effective reply and did, in fact, make such aresponse.The Employer contends in its request for reviewthatbecause of the nature of the Petitioner'smisstatements of fact and its misleading reference toa facility "in another area," as found by the RegionalDirector, it did not have adequate time before theelection to make an effective reply to the Petitioner'smaterialmisrepresentations. In the circumstancesherein, we agree. Thus, the Employer became awareof Petitioner's letter on July 13, 1973, but was unableto obtain a copy of the letter until July 16, 4 daysprior to the election. On that date, the Employeri WESTERN HEALTH FACILITIESmailed a letter to its employees advising them thatthe convalescent facility named by Petitioner did notexist in the State of Washington and, further, that theallegedwage chart- appeared to be typed on thePetitioner's typewriter.Although the Employer's July 16 response toPetitioner's letter and attachment suggested somepossible impropriety by Petitioner, such a responsewithout specific knowledge of the extent of thematerial misrepresentations reflected in Petitioner'sattachment precluded an effective reply to theseriousmisrepresentations here. The Employer as-serts it did not discover until after the election thatthe "contract" referred to by Petitioner was locatedin the State of Minnesota. Moreover, as found by theRegional Director, the purported contract page wasno more than a synopsis containing "substantialvariances" of a standard-form agreement.In these circumstances, where the Petitioner'sdistribution,as inHollywood Ceramics Company,Inc.,'concerned an erroneous statement of wagerates, a subject of "utmost concern to the employ-57ees," and where the location of the facility referred toby Petitioner was not disclosed, and where the wageattachment was falsely made to appear as a copy ofan existing contract, there was little, if any, possibili-ty that the Employer or the employees could havedetermined the falsity of Petitioner's distributionprior to the election so as to properly evaluate it andthus neutralize its impact on the election. Therefore,we find that there was not ample time prior to theelection for the Employer effectively to reply to thePetitioner's misrepresentation.2Accordingly, we hereby overrule the decision of theRegional Director and set aside the election, and weshalldirect that a second election be conducted.ORDERIt is hereby ordered that the election conductedherein on July 20, 1973, be, and it hereby is, set aside.[DirectionofElectionandExcelsiorfootnoteomitted from publication.]1140 NLRB 221.zZarn, Inc,170 NLRB1135.